RESULTS OF A JOINT SPECIAL MEETING OF STOCKHOLDERS A Joint Special Meeting of Stockholders of Midas Fund, Inc., Midas Magic, Inc., and Midas Perpetual Portfolio, Inc. was held on September 12, 2012 at the offices of the Funds at 11 Hanover Square, 12th Floor, New York, New York 10005, and adjourned to October 1, 2012 for the following purposes: 1. To approve an Agreement and Plan of Reorganization for the Fund, pursuant to which the Fund will be organized into a corresponding, similarly named, series of a newly established Delaware statutory trust. Midas Fund, Inc. For Against Abstain Broker Non-Vote Midas Magic, Inc. For Against Abstain Broker Non-Vote Midas Perpetual Portfolio, Inc. For Against Abstain Broker Non-Vote 2. To approve a new investment management agreement between the Fund and Midas Management Corporation, the Fund’s current investment manager, so that Midas Management can continue to provide services to the Fund. As discussed in the Proxy Statement, the Fund’s prior investment management agreement has been deemed to have terminated due to a change in control of Midas Management’s parent company, and Midas Management currently serves as the Fund’s investment manager pursuant to an interim investment management agreement. Accordingly, in order for Midas Management to continue to provide services to the Fund beyond the interim period, shareholders are being asked to approve a new investment management agreement, under which Midas Management would continue to provide the same services at the same management fee rate. Midas Fund, Inc. For Against Abstain Broker Non-Vote Midas Magic, Inc. For Against Abstain Broker Non-Vote Midas Perpetual Portfolio, Inc. For Against Abstain Broker Non-Vote 3. To elect Bruce B. Huber, James E. Hunt, Peter K. Werner, and Thomas B. Winmill to the Fund’s Board. Midas Fund, Inc. Bruce B. Huber For Withheld James E. Hunt For Withheld Peter K. Werner For Withheld Thomas B. Winmill For Withheld Midas Magic, Inc. Bruce B. Huber For Withheld James E. Hunt For Withheld Peter K. Werner For Withheld Thomas B. Winmill For Withheld Midas Perpetual Portfolio, Inc. Bruce B. Huber For Withheld James E. Hunt For Withheld Peter K. Werner For Withheld Thomas B. Winmill For Withheld 4. To approve a change to Midas Perpetual Portfolio’s fundamental investment restriction relating to its concentration of investments. For Against Abstain Broker Non-Vote
